Citation Nr: 1103570	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-20 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence sufficient to reopen a claim 
seeking entitlement to service connection for a low back disorder 
has been submitted and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Mother


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1983 to July 1987.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg. 
Florida where the RO reopened the claim and denied it on the 
merits.  Thereafter, in an August 2007 statement the Veteran 
filed his notice of disagreement (NOD) with the denial and also 
requested that the claim be transferred to the RO in Nashville, 
Tennessee.  The Veteran had a hearing before the Board in March 
2010 and the transcript is of record.

Regardless of the RO's actions, the Board is required to consider 
whether new and material evidence has been received warranting 
the reopening of the previously denied claim. See Barnette v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had been 
submitted to reopen the veteran's previously and finally denied 
claims). Thus, the issue on appeal has been characterized as 
shown above.

The issue of entitlement to service connection for a low 
back disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required on his 
part.




FINDINGS OF FACT

1.  An unappealed March 1988 rating decision denied, among other 
things, service connection for a back disorder because the 
Veteran failed to report for a VA examination and there was 
otherwise insufficient evidence to decide the claim.  

2.  Evidence received since the March 1988 decision raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1988 rating decision that denied the claim for 
entitlement to service connection for a low back disorder is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 
(2010).

2.  Evidence received since the March 1988 rating decision is new 
and material and a claim of service connection for a low back 
disorder may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

New and Material Evidence

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

The Veteran was denied service connection for a low back disorder 
in March 1988 because the Veteran failed to report for a VA 
examination and there was insufficient evidence to grant the 
claim.  

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a).  No correspondence was 
received during the appellate time frame and, therefore, the 
March 1988 decision is considered final.

At the time of the March 1988 rating decision, the record 
included incomplete service treatment records which were silent 
for any back related problem or complaint. 

Potentially relevant evidence received since the decision include 
additional service treatment records, VA outpatient treatment 
records from 2004 to 2006, a VA examination dated June 2006, a 
private opinion dated June 2008, private treatment records dated 
March 2008 and the Veteran's testimony before the Board during 
his March 2010 hearing as well as other lay statements from 
family. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
August 29, 2001.  The instant claim to reopen was filed after 
that date, and the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

The Veteran claims he entered the military with a long-history of 
problems with his back, starting from his childhood, but that his 
low back condition was aggravated due to in-service laborious 
tasks as an infantryman and paratrooper.  Specifically, the 
Veteran testified that during his time in the military he would 
regularly complete 10 to 25 mile marches with fifty to sixty 
pounds of supplies on his back.  He also testified he completed 
around 110 parachute jumps during his military service and on two 
occasions, specifically in 1986, he injured his back during these 
jumps falling on his canteen, which was strapped to his waist.  
The Veteran further testified when he first entered the military 
he informed them of his childhood back problems, but x-rays at 
that time were within normal limits.  In 1986, after the 
parachute injury, he testified he was taken to the hospital for 
x-rays, which also returned within normal limits.  He does not 
recall otherwise seeking treatment for his back in the military 
because he did not want to complain, but he testified back pain 
persisted throughout his military service and thereafter.  

The Veteran was afforded a VA examination in June 2006 where the 
examiner diagnosed the Veteran with the underlying condition of 
ankylosing spondylitis, which the examiner opined was unrelated 
to his military service.  The examiner could not reconcile 
without resorting to mere speculation, however, whether any of 
the Veteran's pain or current low back disorder could be related 
to in-service injury. 

In support of his claim, the Veteran submitted any and all 
service treatment records he had in his possession, which 
included an undated signed statement by him indicating he had 
back pain since he was eight years old.  A September 1983 x-ray, 
however, returned within normal limits.  The Board notes, 
however, that the Veteran's September 1983 induction examination 
is not currently of record and the Veteran opted out of receiving 
a separation examination.  Other service treatment records 
provided by the Veteran show treatment for a fractured left 
fibula and left hip pain in April 1985 and September 1984 
respectively.  No back treatment or complaints are noted.  

The Veteran also supplied in support of his claim a private 
opinion dated June 2005 by Dr. P., M.D. opining that it is 
"highly probable" that the Veteran's ankylosing spondylitis 
(AS), and the pain associated with AS "was aggravated during his 
time of military service...as an infantryman and paratrooper."

The Board concludes the "new" evidence since the March 1988 
rating decision is sufficiently "material" in that it raises a 
reasonable possibility of substantiating the claim.  As such, the 
new and material evidence serves to reopen the claim for service 
connection for a low back disorder. 

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Since the claim is being reopened, any 
deficiencies in notice were not prejudicial to the Veteran. 


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a low back disorder, the claim 
is reopened, and, to that extent only, the appeal is granted. 


REMAND

The Veteran claims he entered the military with childhood back 
problems that were worsened due to his duties as an infantryman 
and paratrooper.  The Veteran specifically references marching 10 
to 25 miles with 50 to 60 pounds of supplies on his back and over 
100 jumps.  The Veteran also indicates on 2 occasions, he 
specifically injured his back during parachute jumps when he fell 
and smashed his back against his canteen, which was around his 
waist.  In 1986, specifically, the Veteran indicates he was sent 
to the hospital for x-rays.  

The Board notes the service treatment records currently in the 
claims file are incomplete.  The Veteran's September 1983 
induction examination is not of record, although a low back x-ray 
(which returned within normal limits) dated September 1983 is of 
record.  The Veteran also produced an in-service signed 
statement, which is undated, confirming he had back problems 
since he was eight years old.  There is no evidence, however, 
that the Veteran was ever diagnosed with a pre-existing back 
condition on entrance.  There is also no documentation of the 
Veteran's claimed 1986 parachuting injury.  The RO should make 
additional efforts to obtain any and all service treatment and 
hospitalization records that are currently missing.  

As indicated above, service connection means that the facts 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

In this case, as outlined above, there is conflicting evidence as 
to whether the Veteran had a pre-existing defect upon entering 
the military.  Dr. Prieto, the Veteran's private physician, 
opines in June 2008 at the Veteran's ankylosing spondylitis (AS) 
was "aggravated" during his time in the military, implying that 
the condition pre-existed his military.  In contrast, the June 
2006 VA examiner merely noted a two to three year history of AS.  

VA outpatient treatment records from 2004 to 2006 also indicate 
diagnoses of lumbar strain and severe mechanical low back pain.  
No medical professional has ever opined as to whether these 
conditions are related to the Veteran's military service.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

In this case, there is medical evidence of low back diagnoses, 
including AS, lumbosacral strain and severe mechanical low back 
pain.  The Veteran's DD-214 confirms the Veteran was an 
infantryman and received a parachuting badge.  Although there is 
no confirmation of a specific in-service injury, the Veteran 
clearly complained of back pain directly after service, evidenced 
by his original September 1987 claim seeking service connection.  
From the current service treatment records, it is clear the 
Veteran also received x-rays in September 1983 indicating he 
entered the military with a spine within normal limits.  Service 
treatment records also show at some point during his military 
service, the Veteran indicated he reported having chronic low 
back pain since he was eight years old. 

As indicated above, there is conflicting medical evidence as to 
whether the Veteran's AS pre-existed his military service and 
whether he has a current low back disorder that is directly 
attributable to his military service or due to in-service 
aggravation of a pre-existing condition.

For these reasons, the Board concludes a new VA examination is 
needed to decide this claim.  See id.

The AMC should also take this opportunity to obtain recent VA 
outpatient treatment records from June 2006 to the present and 
request any and all missing private treatment records, to include 
from Dr. P. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the NPRC or any other appropriate 
agency to provide any and all of the 
Veteran's missing service treatment records 
during his service in the Army from September 
1983 to July 1987, to include Ft. Bragg 
Army Hospital records from January 1986 
to December 1986.  All efforts to obtain 
these records should be fully documented, and 
the agencies must provide a negative response 
if records are not available.

2.  The RO should make an attempt to obtain 
the Veteran's identified private treatment 
records, specifically from Dr. P. 
Specifically, the RO should ask the Veteran 
to provide a release form for the VA to 
obtain any and all relevant private treatment 
records, to include from Dr. P.  Thereafter, 
the RO should request these records 
specifying that actual treatment records, as 
opposed to summaries, are needed. All efforts 
to obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented

3.  Obtain the Veteran's medical records for 
his back disorder from the VA medical system 
in St. Petersburg, Florida and Nashville, 
Tennessee from June 2006 to the present. All 
efforts to obtain VA records should be fully 
documented, and the VA facility must provide 
a negative response if records are not 
available

4. After obtaining the above records, to the 
extent available, schedule the Veteran for an 
appropriate examination for the claimed 
condition of a back disorder to determine the 
extent and likely etiology of any back 
condition(s) found, to include ankylosing 
spondylitis (AS) and lumbar strain, 
specifically addressing the following:

*	Whether each of the Veteran's lumbar 
spine condition(s) pre-existed service 
and if so whether the condition(s) 
was(were) aggravated beyond the normal 
progression of the illness due to any 
incident of service, to include the 
Veteran's duties as an infantryman and 
paratrooper.

*	Whether any found lumbar spine 
disorder(s) found is directly due to the 
Veteran's military service, to include 
the Veteran's duties as an infantryman 
and paratrooper.  

The claims folder must be reviewed by the 
examiner, to include a copy of this 
Remand, and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions rendered, 
specifically that of the June 2006 VA 
examination and the June 2008 private 
opinion rendered by Dr. Prieto.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

5.  The Veteran must be advised that the 
conduct of the efforts as directed in this 
remand, as well as any other development 
deemed necessary, is needed for a 
comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to 
develop his claim, including reporting for 
any scheduled VA examination, is both 
critical and appreciated. The Veteran is also 
advised that failure to report for any 
scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

6.  The RO should then readjudicate the 
Veteran's claim. If the claim remains denied, 
issue a supplemental statement of the case 
(SSOC) to the Veteran and his representative, 
and they should be given an opportunity to 
respond, before the case is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the Veteran until further notice.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


